IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46240

STATE OF IDAHO,                                  )
                                                 )    Filed: June 30, 2020
       Plaintiff-Respondent,                     )
                                                 )    Melanie Gagnepain, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
JARED BLAKE FRANDSEN,                            )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Stevan Thompson, District Judge.

       Order denying motion to suppress, reversed; judgment of conviction, vacated;
       and case remanded.

       Randolph B. Neal, Idaho Falls, for appellant. Randolph B. Neal argued.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent. John C. McKinney argued.
                 ________________________________________________

BRAILSFORD, Judge
       Jared Blake Frandsen appeals from the judgment of conviction entered on his conditional
guilty plea. He asserts the district court erred in denying his motion to suppress. For the reasons
set forth below, we reverse the court’s order, vacate Frandsen’s judgment of conviction, and
remand.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The district court set forth the following facts, which the parties do not dispute:
              On January 2, 2017, [Sheriff’s Deputy] Bestor was driving on Main Street
       in Rexburg when he observed a vehicle that he believed belonged to Frandsen.
       Bestor had previously received a tip that Frandsen was involved in selling drugs.
       After Bestor turned around to try and locate the vehicle, he entered the parking lot
       of a Quality Inn where he observed the vehicle next to a Subaru. The Subaru
       attempted to leave the parking lot and pulled onto the driveway leading to a

                                                 1
       Maverick gas station and Main Street. The driveway does not lead anywhere else.
       When Bestor observed that one of the Subaru’s headlights was out, he pulled the
       vehicle over while it was still in the driveway. Bestor believed that the driveway
       was a public road, but later conceded that the road was not publically maintained
       and that he had been mistaken. Frandsen was seated in the back of the Subaru.
       As Bestor asked for information from the driver and passengers,[1] he stated that
       he smelled the odor of marijuana and began questioning the occupants as to
       whether they possessed any marijuana. Frandsen was eventually discovered to
       have small quantities of marijuana and assorted paraphernalia on his person and in
       the car.
As a result of this encounter, the State charged Frandsen with four felonies including delivery of
a controlled substance, Idaho Code § 37-2737 (Count I); delivery of a controlled substance
where children are present, I.C. § 37-2737A (Count II); possession of a controlled substance with
intent to deliver where children are present, I.C. § 37-2737A (Count III); and possession with
intent to deliver a controlled substance, I.C. § 37-2732(a)(1)(A) (Count IV).
       Frandsen filed a motion to suppress all the evidence obtained from Deputy Bestor’s
traffic stop. Frandsen argued that Deputy Bestor did not have reasonable suspicion to stop the
Subaru because it was on private property and that the Idaho statute requiring two operable
headlights applies only to vehicles on a “highway,” meaning a “publicly maintained” roadway. 2
Following an evidentiary hearing, during which Deputy Bestor testified, the district court issued
a written decision. The court found that Deputy Bestor did not believe the Subaru’s occupants
needed police assistance but instead that Deputy Bestor “pulled the Subaru over because he
believed that a statute was being violated.” 3 Based on these findings, the court rejected the

1
       The passengers included two female juveniles under the age of eighteen.
2
        The legal requirement of two operable headlights does not apply to vehicles operating on
private property. Idaho law requires “[e]very motor vehicle . . . shall be equipped with at least
two (2) head lamps.” I.C. § 49-905(1). This requirement applies to motor vehicles operating on
“highways.” See I.C. § 49-902(1) (“It shall be unlawful for any person to drive . . . on any
highway any vehicle [which] is not at all times equipped with the [head] lamps . . . required by
the provisions of this chapter . . . .”) (emphasis added); see also I.C. § 49-903 (requiring vehicles
on highways to have headlights). The statutory definition of “highways” includes only “publicly
maintained” roadways. I.C. § 49-109(4). A person convicted of violating I.C. § 49-905 is guilty
of an infraction. I.C. § 49-905(7).
3
       Additionally, the district court found Deputy Bestor “pulled the Subaru over . . . possibly
because he was already searching for Frandsen.” On appeal, the State does not rely on this
finding to argue Deputy Bestor had reasonable suspicion to stop the Subaru. Moreover, the
evidence does not support this finding. Deputy Bestor repeatedly testified the purpose of the
                                                 2
State’s argument that the community caretaking function justified the traffic stop. Further, the
court ruled that, although Deputy Bestor believed at the time of the stop that the Quality Inn
driveway was a publically maintained road, Deputy Bestor’s subjective belief was not reasonable
because “the driveway possesses no characteristics common to other publically maintained
roads.”
          Nevertheless--despite ruling that Deputy Bestor did not have reasonable suspicion that
the Subaru’s driver was committing a traffic violation--the district court denied Frandsen’s
motion to suppress. The court held that Deputy Bestor had reasonable suspicion to stop the
Subaru because he believed “the driver of the Subaru was about to commit a traffic violation.”
(Emphasis added.) The court explained that “it was entirely reasonable for Deputy Bestor to
believe that the Subaru was going to exit the parking lot of the Quality Inn by turning onto Main
Street, where the driver would immediately be in violation of the statute.” The court reached this
conclusion despite that Deputy Bestor never testified that he believed the Subaru’s driver was
about to commit a traffic violation. Instead, Deputy Bestor definitively testified that he stopped
the Subaru because he mistakenly believed it was on a public roadway.
          Frandsen filed a motion for reconsideration of the district court’s denial of his motion to
suppress. Addressing that motion, the court expanded its prior ruling. After reiterating that “the
facts of this specific situation justified the reasonable belief that a traffic violation was about to
be committed,” the court further ruled that the situation “justified a belief that a traffic violation
had already been committed.” (Emphasis added.) In support of this ruling, the court explained:
          Bestor could have possessed a reasonable belief that a traffic law had been
          violated. Because the property at issue was a hotel and not the home or other
          private property of the driver of the Subaru, it was reasonable for Bestor to
          believe that the driver of the Subaru had previously committed a traffic infraction
          by driving to the hotel parking lot in the first place. It is not likely that the first
          time the headlight on the Subaru failed to function was when the car attempted to
          leave the parking lot.




traffic stop was for a broken headlight. Although he also testified he initially followed a vehicle
he believed to be Frandsen’s into the Quality Inn parking lot, Deputy Bestor testified he was not
aware at the time of the stop of the identities of the occupants in either the Subaru or the other
vehicle.
                                                    3
Following the court’s denial of Frandsen’s motion for reconsideration, Frandsen entered a
conditional guilty plea to Counts I, II, and III and reserved his right to appeal the denial of his
motion to suppress. Frandsen timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Frandsen challenges the district court’s ruling that Deputy Bestor had reasonable
suspicion to stop the Subaru based on a belief the Subaru’s driver was about to commit or had
already committed a traffic violation. A traffic stop by an officer constitutes a seizure of the
vehicle’s occupants and implicates the Fourth Amendment’s prohibition against unreasonable
searches and seizures. Delaware v. Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at
561, 916 P.2d at 1286. The reasonable suspicion standard requires less than probable cause but
more than mere speculation or instinct on the part of the officer. State v. Ferreira, 133 Idaho
474, 483, 988 P.2d 700, 709 (Ct. App. 1999). “[A]n officer may draw reasonable inferences
from the facts, and those inferences may be informed by the officer’s experience and law
enforcement training.” State v. Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App.
1988). The reasonableness of the suspicion, however, must be evaluated on the totality of the
circumstances at the time of the stop. Ferreira, 133 Idaho at 483, 988 P.2d at 709. “[T]he
suspicion for the stop must be based upon objective information available to the officer when he
decided to make the stop, and cannot be bolstered by evidence gathered following the stop.”
State v. Emory, 119 Idaho 661, 663, 809 P.2d 522, 524 (Ct. App. 1991).



                                                 4
       Idaho law is well-established that the “[o]bservation of a traffic violation provides
reasonable suspicion to justify a limited stop.” State v. Brooks, 157 Idaho 890, 892, 341 P.3d
1259, 1261 (Ct. App. 2014); see also Deen v. State, 131 Idaho 435, 436, 958 P.2d 592, 593
(1998) (requiring traffic stop be supported by reasonable, articulable suspicion vehicle is being
driven contrary to traffic laws). In this case, however, Deputy Bestor did not actually observe a
traffic violation. Although Deputy Bestor believed at the time of the stop that the Subaru was on
a public roadway, he conceded the Quality Inn driveway is not a “publicly maintained” road but,
rather, private property. The State does not dispute either that a traffic violation did not occur
because the driveway is private property or that Deputy Bestor’s mistaken, subjective belief of a
traffic violation is inadequate to constitute reasonable suspicion. See, e.g., I.C. § 49-902(1) (“It
shall be unlawful for any person to drive . . . on any highway any vehicle [which] is not at all
times equipped with the [head] lamps . . . required by the provisions of this chapter . . . .”)
(emphasis added); State v. Spies, 157 Idaho 269, 273, 335 P.3d 609, 613 (Ct. App. 2014) (“The
only relevant inquiry . . . is whether the officer had reasonable suspicion based upon an objective
view of the information available to the officer at the time of the stop.”).
       Instead, the State adopts the district court’s analysis and argues a belief that the Subaru’s
driver was about to turn onto Main Street with an inoperable headlight constituted reasonable
suspicion for Deputy Bestor’s traffic stop. Both the State’s argument and the court’s analysis,
however, are inconsistent with the well-established rule that “the reasonable suspicion standard
requires . . . more than mere speculation or instinct on the part of the officer.” Ferreira, 133
Idaho at 483, 988 P.2d at 709. In this case, in order to support its conclusion that Deputy Bestor
reasonably believed the Subaru’s driver was about to commit a traffic violation, the court
speculated that the Subaru was about to turn onto Main Street, at which time the driver would
have violated the law. At the same time, however, the court rejected as speculative Frandsen’s
assertion that the Subaru could have remained on private property by entering the Maverick
parking lot. Whether the Subaru would have turned onto Main Street or alternatively driven to
the Maverick, however, are equally speculative and cannot support reasonable suspicion. See id.
(requiring more than mere speculation for reasonable suspicion).
       The district court’s expanded ruling in response to Frandsen’s motion for reconsideration
is also premised on speculation. As noted above, this ruling was that Deputy Bestor reasonably
believed “the driver of the Subaru had previously committed a traffic infraction” by driving to

                                                  5
the Quality Inn with an inoperable headlight. Specifically, the court speculated that “it is not
likely that the first time the headlight on the Subaru failed to function was when the car
attempted to leave the parking lot.” The court’s speculation about when the headlight actually
became inoperable, however, cannot support the conclusion that Deputy Bestor had reasonable
suspicion to stop the Subaru.
        Moreover, the district court’s and the State’s reliance on State v. Sheldon, 139 Idaho 980,
88 P.3d 1220 (Ct. App. 2003), and State v. Chapman, 146 Idaho 346, 194 P.3d 550 (Ct. App.
2008), for the proposition that an officer’s belief that a future traffic violation is about to occur
constitutes reasonable suspicion for a lawful traffic stop is misplaced. Neither Chapman nor
Sheldon stands for or otherwise supports such a proposition. Although both cases involved
traffic stops, neither addressed whether there was reasonable suspicion for the traffic stops. The
defendant in Sheldon did not challenge the officer’s reasonable suspicion for initiating the traffic
stop.   Rather, at issue was whether reasonable suspicion justified expanding the officer’s
investigation beyond the scope of the initial, unchallenged traffic stop. Sheldon, 139 Idaho at
982, 88 P.3d at 1222 (addressing whether “the police officers had unlawfully extended the scope
of a traffic stop by questioning the driver on matters unrelated to the stop”).
        Although the defendant in Chapman attempted to challenge “the legality of the traffic
stop,” this Court declined to address that challenge based on the defendant’s failure to support
the challenge with argument and authority. Chapman, 146 Idaho at 349-50, 194 P.3d at 553-554.
Instead, the Chapman Court addressed numerous other issues unrelated to whether reasonable
suspicion supported the officer’s initial traffic stop. Id. at 350-52, 194 P.3d at 554-56.
Accordingly, we reject the notion that either Sheldon or Chapman supports the district court’s
conclusion in this case that an officer’s belief that a traffic violation is about to occur constitutes
reasonable suspicion for a lawful traffic stop that comports with the Fourth Amendment.
        Finally, we reject the State’s argument that the community caretaking function justified
Deputy Bestor’s traffic stop. Specifically, the State challenges the district court’s finding that
“Bestor did not believe that the occupants of the Subaru needed police assistance, nor did he
‘perceive a medical emergency or other exigency compelling [his] immediate action.’” To
support its challenge, the State relies on Deputy Bestor’s testimony that driving on a public
roadway without a headlight creates a hazard. Based on this testimony, the State argues Deputy
Bestor was concerned about an exigency compelling his immediate attention. Despite this

                                                  6
testimony, however, Deputy Bestor repeatedly testified he stopped the Subaru for a traffic
violation and specifically denied invoking the community caretaking function for the stop.
Accordingly, the evidence does not support the State’s assertion that Deputy Bestor stopped the
Subaru to perform a community caretaking function. See State v. Fry, 122 Idaho 100, 104, 831
P.2d 942, 946 (Ct. App. 1991) (“[A]n officer’s community caretaking functions are totally
divorced from the detection, investigation, or acquisition of evidence relating to the violation of a
criminal statute.”).
                                                IV.
                                         CONCLUSION
        The State does not dispute that the Subaru’s driver was on private property and, therefore,
was not committing a traffic violation when Deputy Bestor stopped the Subaru. As a result,
Deputy Bestor did not have reasonable suspicion to stop the Subaru, and the traffic stop violated
Frandsen’s Fourth Amendment rights. We reverse the district court’s order denying Frandsen’s
motion to suppress, vacate the judgment of conviction, and remand.
        Judge GRATTON and Judge LORELLO CONCUR.




                                                 7